EXAMINER'S COMMENT

This communication is to address the IDS submitted on 9/20/20 and 5/12/21. Examiner had considered the references cited therein but inadvertently missed attaching the initialed copies of the IDS with previously mailed office actions. The references cited therein do not alter the patentability of allowable subject matter indicated in the Notice of Allowance mailed on 1/13/2022, and initialed copies of the IDS are attached herewith.

The subject matter from paragraphs 2-5 of the Notice of Allowance regarding Terminal Disclaimer, Examiner’s Amendment, Rejoinder and Reasons for Allowance are all incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Satya B Sastri/
Primary Examiner, Art Unit 1762